Case: 15-20498      Document: 00513422541         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 15-20498                                     FILED
                                  Summary Calendar                             March 14, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
SAMUEL MAYO,

              Plaintiff - Appellant

v.

PASADENA POLICE DEPARTMENT; HARRIS COUNTY SHERIFF
DEPARTMENT,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3123


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Samuel Mayo seeks to revive his civil rights claims in this appeal of the
district court’s Order denying his request for relief under Federal Rule of Civil
Procedure 60(b). We have reviewed the record and briefs on appeal and affirm
the district court’s Order.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20498    Document: 00513422541     Page: 2   Date Filed: 03/14/2016



                                 No. 15-20498
      Rule 60(b) provides relief from a final judgment, order or proceeding in
the event of mistake or misconduct, newly discovered evidence, fraud or other
reasons that justify relief. Fed. R. Civ. P. 60(b). Mayo argues that he was
denied such relief because the defendants and the district court committed
fraud, misrepresentation and misconduct. The evidence does not support his
contentions. Thus, the district court properly concluded that Mayo failed to
clearly and convincingly establish the existence of fraud or other misconduct
that prevented him from “fully and fairly presenting his case.” Gov’t Fin.
Servs. One Ltd. P’ship v. Peyton Place, Inc., 62 F.3d 767, 772 (5th Cir. 1995).
      Accordingly, we hold that the district court did not abuse its discretion
in denying Mayo’s request for relief.
      AFFIRMED.




                                        2